Citation Nr: 1445335	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability with right leg pain.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a face skin rash.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a stomach disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a higher initial evaluation for left median nerve entrapment at the wrist, rated as 10 percent disabling prior to January 14, 2010, and as 20 percent disabling thereafter.

9.  Entitlement to a higher initial evaluation for right median nerve entrapment at the wrist, rated as 20 percent disabling prior to January 14, 2010, and as 30 percent disabling thereafter.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the March 2010 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  The other issues appealed were denied in the September 2009 rating decision.

In an August 2010 rating decision, the RO granted increased ratings for the Veteran's left and right median nerve disabilities.  As the appeals were not granted in full, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran also filed notice of disagreements with the denial of his claims for entitlement to service connection for a nervous condition and tinnitus.  In a January 2012 rating decision, the RO granted entitlement to service connection for tinnitus.  As the claim was granted in full, it is no longer before the Board.  In a November 2013 statement of the case (in VBMS), the RO denied entitlement to service connection for a nervous condition, to include posttraumatic stress disorder.  The Veteran has not filed a timely substantive appeal with the decision.  Thus, the Board does not have jurisdiction of the claim.  Additionally, as discussed below, the RO has not issued a statement of the case on the issue of entitlement to service connection for headaches.

The issues of entitlement to service connection for a bilateral foot disability, headaches, and sleep apnea, and entitlement to higher initial evaluations for left and right median nerve entrapment at the wrists are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2005 rating decision denied the appellant's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and a face skin rash; the Veteran did not appeal the decision and it became final.

2.  Evidence submitted subsequent to the July 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Evidence submitted subsequent to the July 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a face skin rash.

4.  The Veteran's degenerative disc disease of the lumbar spine is etiologically related to service.

5.  The Veteran's seborrheic dermatitis of the face is etiologically related to service.

6.  The most probative evidence of record is against a finding that the Veteran has a knee disability causally related to, or aggravated by, service.

7.  The most probative evidence of record is against a finding that the Veteran has a stomach disability causally related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final as to the claims of service connection for a back disability and a face skin rash.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a face skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for seborrheic dermatitis of the face have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

6.  A bilateral knee disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  A stomach disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

As to the claims for entitlement to service connection for a back disability and a face skin rash, those claims have been reopened and granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for a bilateral knee disability and a stomach disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a letters dated in January 2009 and April 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran did not receive a VA examination on the issue of entitlement to service connection for a bilateral knee disability.  However, as discussed below, there is no evidence of a current disability or any symptoms of a disability.  There is also no evidence of any knee complaints in service or any indication that the Veteran has a current knee disability that is related to service.  Thus, the Board finds that a VA examination is not required under the criteria of McLendon.

The appellant was afforded a January 2012 medical examination to obtain an opinion as to the etiology of the Veteran's stomach disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

The Veteran was initially denied service connection for degenerative disc disease of the lumbar spine, claimed as back and right leg pain, and service connection for a face skin rash in a July 2005 rating decision.  The RO found that the evidence did not support a finding that the Veteran's back condition or face skin rash were related to service.  The Veteran did not appeal the decision and it became final.

The Board finds that since the last final rating decision in July 2005, new and material evidence has been received to reopen the Veteran's claims for service connection for a back disability and a face skin rash.  

A January 2012 VA examiner found that the Veteran had degeneration of lumbar or lumbosacral intervertebral disc.  The examiner opined that the back condition "is at least as likely as not (50/50 probability) related to his active military service."  The VA examiner noted that the Veteran's claims file showed several evaluations for back pain during active military service.  

The January 2012 VA examiner opined that the Veteran's "seborrheic dermatitis is at least as likely as not (50/50 probability) related to his active military service."  The VA examiner noted that there is evidence in the claims file from February 2003 statin that the Veteran has a rash on his face.  There was also an evaluation by a dermatologist from December 2004 with a diagnosis of seborrheic dermatitis.

The January 2012 opinions indicate there is a link between the Veteran's back condition and skin condition and service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims for service connection for a back disability and a skin rash are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

III. Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Back Disability

The Veteran asserts that he has a back disability that is related to service.  The January 2012 VA examination report reflects that the Veteran had been diagnosed with degeneration of lumbar or lumbosacral intervertebral disc in November 2004.  A December 2004 VA MRI report reflects that the Veteran had degenerative disc disease of the lumbar spine.  Thus, the Veteran has a current back disability.  

The Veteran's service treatment records reflect that he complained of back pain in service.  In a January 2003 report of medical history, the Veteran denied having had recurrent back pain or any back problem.  A March 2004 report of medical assessment indicates that since the Veteran's last medical assessment/physical examination he had low back pain.  May 2003, August 2003, October 2003, and November 2003 service treatment record indicate the Veteran had back pain.  The May 2003 service treatment record noted the Veteran had back pain after lifting.

In a December 2004 VA examination report, that the Veteran's degenerative changes are secondary to aging.

As noted above, the January 2012 VA examiner found that: "It is my opinion that the Veterans' back condition is at least as likely as not (50/50 probability) related to his active military service." As a rationale, the VA examiner noted that the Veteran had several evaluations during active military service due to his back pain.

The Board finds that a preponderance of the evidence supports a finding that the Veteran's back disability is related to service.  Although the December 2004 VA examination report indicates the Veteran's degenerative back changes were secondary to aging, the examination did not directly address whether the disability was related to service.  The Veteran's service treatment records indicate he complained of back pain in service and he filed a claim for service connection for a back disability in 2004, within one year of his discharge from service.  As the January 2012 VA examiner reviewed the claims file and provided a rationale for his opinion that was consistent with the evidence of record, the Board finds the opinion to be highly probative.  Accordingly, service connection for degenerative disc disease of the lumbar spine is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
	
Skin Rash

The Veteran asserts that he has a face skin rash that is related to service.  The January 2012 VA examination report indicates the Veteran has seborrheic dermatitis.  Thus, the Veteran has a current disability.

The Veteran's service records indicate he complained of a skin rash in service.  A May 2000 service examination report indicates the Veteran's skin was normal.  In a January 2003 service report of medical history, the Veteran denied having skin diseases.  A February 2003 service treatment record indicates the Veteran had a "rash in the face."

An April 2004 VA treatment record indicates the Veteran had an erythematous scaly rash on face.  The January 2012 VA examiner found that: "It is my opinion that the Veteran's seborrheic dermatitis is at least as likely as not (50/50 probability) related to his active military service."  In his rationale, the Veteran noted that there is evidence in the claims file from February 2003 stating that the Veteran has a rash on his face.  There is also an evaluation by a dermatologist from December 2004 with a diagnosis of seborrheic dermatitis.  

The Board finds that a preponderance of the evidence supports the Veteran's claim for entitlement to service connection for seborrheic dermatitis of the face.  The Board finds the January 2012 VA opinion to be probative as the examiner provided a rationale for the opinion.  The Veteran's service treatment records indicate he had a rash in service and he was diagnosed with seborrheic dermatitis within one year of his discharge from active service.  Accordingly, the Board finds that service connection for seborrheic dermatitis of the face is granted.

Bilateral Knee Disability

The appellant is seeking service connection for a bilateral knee disability.  He contends that he has a bilateral knee disability that is related to service.  See November 2008 claim.  

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a knee disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a knee disability, service connection is not warranted in this matter.

The Veteran has claimed that he is entitled to service connection for a knee disability.  However, as a lay person, he is not competent to diagnose a knee disability.  Knee disabilities, which are typically confirmed by X-rays, are not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's private and VA treatment records are silent for any references to a knee disability or of any symptoms, such as pain, relating to the knees.  Further, the Veteran has claimed service connection for his knees, but has not specified any specific knee disability or provided information regarding any specific symptoms.

The Veteran's DD Form 214 reflects that the Veteran had service in Iraq during the Gulf War; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317 (2013).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2013).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

The Board has considered whether the Veteran has an undiagnosed illness with knee symptoms.  However, as noted above, other than claiming service connection for a knee disability, the Veteran has not specified any symptoms of a knee disability.  For example, he has not asserted he has pain or fatigue in his knees.  The Veteran has not described, nor is there objective evidence of record, of symptomatology of a chronic and compensable nature that would warrant a finding of undiagnosed illness relating to the knees.
   
The Board concludes that the preponderance of the evidence is against a finding that the appellant has a knee disability that is related to his military service.  As the preponderance of the evidence is against the claim for service connection for a knee disability, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach Disability

The Veteran asserts that he has a stomach disability that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

A January 2012 VA examination report indicates the Veteran had a diagnosis of gastritis.  Thus, the Veteran has a current disability for VA purposes, satisfying the first element of a service connection claim.

The Veteran's service treatment records are silent for any complaints or treatment relating to the stomach.  In a May 2000 service examination report, the Veteran's genitourinary system was noted as normal.  In the January 2003 report of medical history, the Veteran denied having had frequent indigestion or heartburn, or stomach, liver, intestinal trouble, or ulcer.  The Veteran's February 2004 post-deployment health assessment reflects that the Veteran denied having diarrhea, frequent indigestion, or vomiting during the deployment.  

An April 2005 VA treatment record does not note any specific gastrointestinal symptoms, but notes that the Veteran has heartburn- rule out GERD.  It noted the Veteran should be oriented on a diet free of irritant and Ranitidien.  

The January 2012 VA examination report reflects that the Veteran reported that since he was in active service he has been experiencing burning epigastric sensation.  He stated that the symptoms worsened after eating the provided food which he described as having many spices.  He denied going to sick call.  He stated that he bought over the counter medication for symptoms.  The VA examiner found that the Veteran's gastritis was less likely as not (less than 50/50 probability) related to exposure to hazardous materials.  As a rationale, the VA examiner stated that the condition has not been described as being caused by exposure to hazardous material during active service in Southwest Asia.  The VA examiner noted that the claims file is silent for stomach complaints or gastritis.  The first treatment for a stomach condition was an April 2005 VA treatment record, one year after his discharge.  As the VA examiner provided a rationale for the opinion and based the opinion on a review of the evidence of record, the Board finds the opinion to be probative.

The Veteran has contended that he has a stomach disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a stomach disorder is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of the stomach condition, the Board finds that the probative value of any such opinion is outweighed by that of the January 2012 VA examiner, who has education, training and experience in evaluating the etiology of a stomach disorder.

The Veteran has asserted that he has had continuous symptoms of gastritis since service.  Although ulcers, peptic (gastric or duodenal) are chronic disabilities, gastritis is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  The Veteran has not been diagnosed with an ulcer.  For disabilities that are not listed under 38 C.F.R. § 3.309(a), including the gastritis, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, service connection may not be established in this case by a showing of continuity of symptomatology.  Id.

As noted above, the Veteran is a Persian Gulf War Veteran.  However, as the Veteran has a known and diagnosed stomach disability of gastritis, the Board finds that service connection is not warranted for an undiagnosed illness.

The Board finds that a preponderance of the evidence is against the Veteran's claim for a stomach disability.  Although the Veteran has been diagnosed with gastritis, the evidence does not support a finding that it is related to service.  The Veteran's service treatment records are silent for any complaints or treatment for a stomach disorder.  The January 2012 VA examiner opined that the Veteran's gastritis was less likely as not related to exposure to hazardous materials in service.  Although the Veteran has asserted that his stomach disability is related to service, as a lay person, he is not competent to provide an opinion as to the etiology of gastritis.  There are no other positive opinions of record linking the Veteran's gastritis to service.  The first evidence of record of a stomach complaint is dated one year after the Veteran's discharge from service.  Gastritis is not a disability for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a face skin rash is reopened.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for seborrheic dermatitis of the face is granted.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a stomach disability is denied.


REMAND

The Board finds the Veteran's claim for entitlement to service connection for a bilateral foot disability must be remanded for additional development.  A March 2011 VA treatment record indicates the Veteran complained of bilateral plantar pain and a feeling like a callosity in both areas.  The record indicates the Veteran had a foot X-ray and had a podiatrist consult for pain management.  A copy of a foot X-ray and podiatrist consult records does not appear to have been associated with the claims file.  Thus, the claim should be remanded to obtain these records.

Additionally, the Veteran is competent to report symptoms capable of lay observation such as foot pain. August 2003and October 2003 service treatment records indicate the Veteran had pain at his right foot.  A February 2004 post-deployment health assessment also indicates the Veteran reported having numbness or tingling in the hands or feet.  As the Veteran appears to have received treatment for foot pain during the period on appeal and he reported foot pain in service, the Board finds that a VA examination is necessary to determine whether the Veteran has a foot disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that a VA examination is necessary to determine the etiology of the Veteran's sleep apnea.  The January 2012 VA examiner addressed the Veteran's sleep apnea, but did not provide an opinion as to the etiology of the disability.  The Veteran has asserted that he has had symptoms of sleep apnea since service.  A March 2004 post-deployment health assessment reflects that the Veteran reported still feeling tired after sleeping.  As the Veteran's service records indicate he reported feeling tired after sleeping in service and he has been diagnosed with sleep apnea, the Board finds that a VA examination is necessary to address the etiology of the disability.      

The Veteran filed a claim for service connection for headaches.  His claim was denied in the September 2009 rating decision.  In a September 2009 notice of disagreement, the Veteran appealed the denial of his claim for entitlement to service connection for headaches.  The Veteran's appeal of the claim for service connection for headaches has not been addressed in a statement of the case.  There is also no indication the RO granted the claim.  Thus, the claim must be remanded to issue a statement of the case.  The Board notes that a January 2012 VA examiner found the Veteran's headaches are as likely as not (50/50 probability) related to exposure to hazardous material.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2013).

In regard to the Veteran's claims for higher initial evaluations for left and right media nerve entrapment at the wrists, the Board finds that the evidence is not sufficiently contemporaneous.  The Veteran's most recent VA examination evaluating the wrists was in July 2010, more than four years ago.  The Veteran has consistently asserted that his symptoms are worse than the rating assigned.  See February 2012 substantive appeal.  Thus, the Board finds that the issue should be remanded for a contemporaneous VA examination to assess the current nature, extent and severity of his nerve disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records relating to the Veteran's foot, including the foot X-ray and podiatrist consult records referenced in the March 2011 VA treatment record.  If no records are available, the claims file must indicate this fact.

2.  Then, schedule the Veteran for an examination to determine the following:


(a)  Identify all foot disabilities present.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any foot disabilities identified are related to service, to include his complaints of right foot pain in August and October 2003.

(c)  If the Veteran has a foot disability that is not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  If so, the examiner should also describe the extent to which the illness has manifested. If no chronic disorder is present, regardless of etiology, the examiner should so state.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for an examination to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea is related to service, to include his report in March 2004 or still feeling tired after sleeping.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right and left median nerve entrapment at the wrists.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for headaches.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a bilateral foot disability, headaches, and sleep apnea, and entitlement to higher initial evaluations for left and right median nerve entrapment at the wrists.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


